Citation Nr: 1810710	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 265A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to February 1976 and from November 1976 to September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in relevant part, denied entitlement to a compensable disability rating for lumbosacral strain.

In an April 2014 rating decision, the RO granted a 10 percent disability rating for the Veteran's lumbosacral strain, effective November 20, 2009, the date he filed his increased rating claim.

In December 2015, the Board remanded the increased rating claim for lumbar spine disability on appeal for further evidentiary development.  The Board additionally denied a claim of entitlement to service connection for a left knee disability.


FINDING OF FACT

The Veteran's service-connected lumbosacral strain is manifested by flare-ups which results in limitation of flexion of the lumbosacral spine more nearly approximating 30 degrees, but have not included or more nearly approximated ankylosis or incapacitating episodes due to intervertebral disc syndrome (IVDS).


CONCLUSION OF LAW

The criteria for a 40 percent disability rating, but no higher, for lumbosacral strain have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code (DC) 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent to the Veteran in February 2010.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

All necessary development has been accomplished and all available evidence pertaining to the matters decided herein has been obtained.  The AOJ has obtained the Veteran's VA treatment records and his private medical records to the extent possible.  Although the Veteran provided authorization in June 2010 for VA to obtain private treatment records from a Dr. F. B. F., a June 2010 response indicated that there were no records for the Veteran, but that records should be requested from The Orthopaedic Group.  A September 2010 response to a request for records from The Orthopaedic Group, PC, indicated that the Veteran had not been seen in more than 10 years, and that his prior records had been destroyed.  No further action to attempt to obtain these private treatment records is required.  38 C.F.R. § 3.159(c).

The Veteran has additionally been afforded adequate VA examinations for adjudicating the increased rating claim on appeal.  

The AOJ substantially complied with the Board's December 2015 remand directives by affording the Veteran a new VA examination to assess the severity of his lumbar spine disability, and obtaining VA treatment records dated since March 2014.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication that additional evidence is available or required for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Higher Initial Disability Rating

	A.  Governing Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A veteran's entire history is to be considered when making disability evaluations.  See, generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 26 (1999);

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Analysis

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DC 5237, applicable to lumbosacral strain.  All diseases and injuries of the spine other than IVDS, however, are rated under the general rating formula for diseases and injuries of the spine (general rating formula).  IVDS is rated either under the general rating formula or under the Formula for Rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

As discussed in following, the Board finds that a 40 percent disability rating is warranted for the Veteran's lumbar spine disability for the entirety of the appear period.  

Under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  The only higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine.  In addition, the only higher schedular rating available under the formula for rating IVDS based on incapacitating episodes is a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the Formula for Rating IVDS based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

During VA examination of the Veteran's lumbar spine in March 2010, forward flexion of the lumbosacral spine was limited to 80 degrees.  The Veteran, however, reported flare-ups of lumbar spine disability that resulted in considerable pain with any walking or standing.  He could not stand more than one minute or walk more than one-half of a block.  He described the pain as sharp, but also as a pressure-type pain, lasting until he would sit and rest.  His pain was accompanied by spasms.  He also reported pain with sitting for long periods, and that he was only able to sit for 30 to 45 minutes.  The examiner noted that he had increased pain and limitation during flare-ups, but did not quantify the extent of any additional limitation of motion as required by VA laws and regulations.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2017).

During a more recent VA examination in March 2016, the Veteran's reported symptoms were essentially similar to those reported in the prior examination.  The examiner noted that the Veteran would not move his spine in order to conduct range of motion testing.  The Veteran stated that he did not move his back, presumably due to chronic pain.  Although the examiner recorded that the Veteran did not have flare-ups of his lumbar spine disability, the Veteran continued to describe having flare-ups by noting that his constant low back pain became worse with any walking or standing.  The examiner noted that she could not provide an opinion with respect to any additional limitation of functional ability after repeated use of during flare-ups without resorting to speculation.  

Based on this evidence, and especially the Veteran's indication that he did not move his back, presumably as a result of chronic pain, the Board will afford him the benefit of the doubt and find that during flare-ups of lumbar spine disability, his forward flexion of the lumbosacral spine more nearly approximates the requisite 30 degrees or less to warrant a 40 percent disability rating.   

Neither the VA treatment records nor the VA examination reports indicate that the Veteran has had unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  Lay evidence of record similarly does not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, as noted above, see DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  In addition, the Veteran does not contend, and the evidence does not reflect, that he has suffered from incapacitating episodes due to IVDS.

The evidence is, thus, approximately evenly balanced as to whether the symptoms of the service-connected lumbosacral strain more nearly approximate the 30 degrees flexion consistent with a 40 percent rating.  As such, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and entitlement to a higher rating of 40 percent is warranted for the entire period on appeal.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  As the preponderance of the evidence is against a rating higher than 40 percent, however, the benefit of the doubt doctrine is not otherwise for application. 

      C.  Extraschedular Consideration and TDIU

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence in this case does not show that the symptoms associated with the Veteran's lumbar spine disability present an exceptional disability picture.  Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology during the appeal period.  His service-connected lumbar spine disability is manifested primarily by symptoms of pain and limited range of motion, which impact his ability to walk, stand, or sit for prolonged periods of time.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45.  The difficulty in walking and standing are consequences of the symptom of pain and not separate symptoms.  Cf. Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  As the criteria contemplate the symptoms, the Board need not consider whether the lumbar spine disability has caused marked interference with employment for purposes of an extraschedular rating.

As a final point, the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, however, there is no evidence or argument that the Veteran's lumbar spine disability actually or effectively renders him unemployable.  The Veteran is retired, he has indicated that he retired primarily as a result of non-service connected cardiovascular disability, and there is no evidence or argument that his service connected disabilities caused him to retire or would otherwise significantly impact his ability to secure or follow substantially gainful employment.   As such, the Board finds that the matter of the Veteran's entitlement to a TDIU due to the lumbar spine disability under consideration has not reasonably been raised, and need not be addressed in conjunction with the increased rating claim decided herein.

ORDER

Entitlement to a 40 percent disability rating, but no higher, for lumbosacral strain is granted, subject to controlling regulations governing the payment of monetary awards.



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


